DETAILED ACTION
Allowable Subject Matter
Claims 1–14 and 16–22 are allowed. Claims 1, 10–13, 16–19, and 21–22 have been amended, claims 2–9, 14, 20 remain original or previously presented, and claim 15 has been cancelled in the amendment filed by Applicant on August 27th, 2021.

Response to Amendment
Applicant's amendments to claims 1, 10–13, 16–19, and 21–22 filed on August 27th, 2021 are accepted because no new matter has been entered.
Applicant’s amendment to the Specification for minor informalities is accepted and the objections are withdrawn.
The objections to claims 1 and 10 are withdrawn in view of the amendments.
The interpretation of the claims under 35 U.S.C. 112(f) is withdrawn in view of the amendments.
The rejection of claim 10 under 35 U.S.C. §112(b) is withdrawn in view of the amendments.

The following is an examiner’s statement of reasons for allowance: No prior art, either alone or in combination teaches or suggests a secondary heat exchange circuit that uses supercritical fluid to drive a supercritical turbine and thereby generate additional electrical power, in addition to a primary steam-based heat exchange circuit that also generates electric power using a main turbine, in combination with all other limitations.
Prior arts such as Hattori teaching two heat exchange circuits involving supercritical fluid use one circuit to cool the other, but do not use both to separately generate energy. Normally supercritical fluid is found as the primary coolant rather than as a secondary coolant, as in the case of Sonwane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE M. RITCHIE, reachable at telephone number (571) 272-4869. The examiner is normally available Monday - Friday 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack W. Keith can be reached on 571-272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-4869.
Interviews
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Application Status
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARLENE M RITCHIE/
Primary Examiner, Art Unit 3646